UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wne------+4-~--~----- = -X
UNITED STATES OF AMERICA :
Vv.
JAMES MORRIS,

Defendant. :
eee ee eee eee ee ee ee ee ee ee ee ee ee ee ee eee eee x

A status conference in this violation of supervised release matter is scheduled for
August 26, 2021, at 12:00 p.m. Because of the current public health emergency, the Court will
conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, By August 19, 2021, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: July 9, 2021
White Plains, NY SO ORDERED:

\iut

Vincent L. Briccetti
United States District Judge

 

 
